Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The Drawings filed 3/9/2021 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN110615970) in view of Wang et al. (CN108314876).
Regarding claims 1 and 2, Chang discloses a method for preparing graphene-epoxy composites, the method comprising mixing the epoxy monomer, curing agent and curing accelerator; adding graphene powder; mixing uniformly; and curing to obtain the composite material (para 0014), wherein the epoxy monomer is bisphenol A epoxy resin (E54, para 0018), the curing agent is methylhexahydrophthalic anhydride (para 0018), and the curing accelerator is dimethylaminomethylphenol (DMP30, para 0018), and wherein the mass ratio of the epoxy monomer, curing accelerator, and the curing agent is 1:0.88:0.0576 (para 0018) and the graphene concentration is 1-10% by mass (para 0058).  The mass ratio of the epoxy monomer and the curing accelerator disclosed by Chang differs from the claimed ratio.  However, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to adjust the mass ratio of the epoxy monomer and the curing accelerator in the method of Chang because it is known in the art that the curing accelerator may be added to the epoxy resin-curing agent compositions to adjust the rate of reaction, to adjust reaction initiation temperature, or both.  Chang does not disclose the particle size of the graphene powder and the method comprising molding the composite under conditions as recited in the claims.  Wang discloses a method of preparing a graphene/epoxy resin composite material, wherein the graphene particle size is  0.2 -10 µm (para 0012) and the composite is formed by placing a mixture of graphene, epoxy monomer, curing accelerator, and curing agent into a vacuum oven with a vacuum degree of -100KPa to remove air bubbles, pouring into a preheated mold, and curing at 120 °C for 2 hours, and heating to 160 °C for curing for 4 hours (para 0025).  It would have been obvious to one of an ordinary skill in the art before the filling of the invention to use graphene having a particle size of 0.2 -10 µm taught by Wang and employ the molding step taught by Wang to form the composite of Chang, so as to form a graphene-epoxy composite that not only having high thermally and electrically conductivities (Chang, para 0002) but also excellent in mechanical properties and wear resistance that can be form into different shapes such as grinding and polishing tools (Wang, para 0032).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN110615970) in view of Wang et al. (CN108314876) as applied above, further in view of Tian et al (CN205761243).
Chang in view of Wang discloses graphene-epoxy composites as described above and is incorporated herein by reference.  Chang does not disclose using stirring and mixing instruments as recited in the claims.  Tian discloses an oil bath device that is designed by combining a heating and magnetic stirring device and an oil bath container, wherein the oil bath container is filled with silicone oil (para 0007 and 0009).  The oil bath can be selected according to the different experimental reaction quantities, so that the reaction can be observed more easily and the reaction solution can be heated evenly (para 0024 and 0026). It would have been obvious to one of an ordinary skill in the art before the filling of the invention to carry out the method of Chang using the stirring and mixing instruments taught by Tian where the different reaction quantities, reaction parameters such as temperature can easily adjusted and optimized.  The prior art does not disclose the mixing speed and time as recited.  However,  mixing speeds and times are well-established as reaction parameters in chemistry, and reaction parameters are recognized in the art to be result-effective variables. Thus, the mixing speed and time at which the method is performed to ensure the reaction mixture is thoroughly mixed is readily achievable by one skilled in the art without undue experimentation. A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

9/10/2022